DETAILED ACTION
	Claims 1-3, 6-9 and 13-18 are currently pending.  Claims 1-3, 6-9, 13-15 and 17-18 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2020 has been entered.
Withdrawn Rejections
The prior rejection of claims 1-3, 6-9, 13-14 and 17-18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/106103 in view of WO 2007/147882, Rabin and US 2002/0009493 is withdrawn in light of Applicant’s amendment to specify a release time of TMC278 with minimum blood plasma that the ‘103 publication, the ‘882 publication, Rabin and the ‘493 publication does not teach and the rejection is withdrawn in preference of the maintained rejection below.
 Examiner’s Note

	New Rejections:
	The following rejections are newly applied based on Applicant’s claim amendments.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 13-15 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "minimum blood plasma level" in claim 1 is a relative term which renders the claim indefinite.  The term "minimum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The instant specification provides various levels which may be considered the minimum blood plasma level (page 9, lines 20-30), however the instant specification does not point to a single range or define the term minimum.  This leads to unclear .
Claims 7 and 13-14 recites the limitation "the mixture" in last line.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has amended the instant claims to remove “a mixture” from instant claim 1 and therefore caused antecedent basis issues.  The concentrations will be deemed to be directed to the weight of the device.

	Modified Rejections:
	The following rejections are modified based on Applicant’s claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 6-8, 13-14 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0003008 (Applicant provided) in view of WO 2006/106103 (Applicant provided), Rabin (Applicant provided) and US 2003/0206910 (Applicant provided).
	Regarding claim 1, the limitation of an implantable, cylindrical device comprising a copolymer of lactide and glycolide, from about 40% to about 70% of active agent based on the weight of the mixture and from about 10% to about 30% of poloxamer based on the weight of the mixture, wherein the device has a diameter that is from about 0.5 mm to about 4 mm and length that is about 1.0 cm to about 4 cm is met by the ‘008 publication teaching a polymeric device for controlled release of an active agent, wherein the active agent is provided within a biodegradable polymer system to supply a polymeric device for controlled release of the active agent (abstract).  The 
	The device may be a monolithic rod with a diameter between 1 and 4 mm and a length of the device is 0.3 and 3.0 cm [0088]. The solid implant is taught to be implanted in a shape such as a rod or cylinder [0015]. 	
The limitation of wherein the device provides a minimum blood plasma level of active agent for at least 28 days after the device is implanted into a subject is met by the ‘008 publication teaching wherein the device releases for over 70 days (Figure 2).
Regarding claims 2-3, the limitation of wherein the device weighs more than 100 mg, more than 500 mg is met by the ‘008 publication teaching the release rate of the device up to 100 mg/kg/ day [0080] wherein the device releases for over 70 days (Figure 2).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 6, the limitation of wherein the diameter is about 1 mm to about 3.0 mm and the length is about 1.5 cm to about 3.5 cm is met by the ‘008 publication teaching the device may be a monolithic rode with a diameter between 1 and 4 mm and 
	Regarding claim 7, the limitation of wherein the device contains from about 40% to about 60% of active agent based on the weight of the mixture is met by the ‘008 publication teaching the active agent is present up to about 40% by weight [0009] which overlaps with the instant claim about 40% to about 60%.
Regarding claim 8, the limitation of wherein the biocompatible, biodegradable polymer is selected from copolymers of lactide and glycolide is met by the '008 publication exemplifying the use of PLGA, specifically DL-lactide-co-glycolide [0104] wherein d,l lactide reads on meso lactide, (see page 5, last paragraph of the instant specification).
	Regarding claim 13, the limitation of wherein the device contains from about 15% to about 25% of the poloxamer based on the weight of the mixture is met by the ‘008 publication teaching the hydrophilic component which includes poloxamer is taught as present up to 25% to 30 wt% ([0010], [0043]).
Regarding claims 14 and 17-18, the limitation of wherein the device contains from about 10% to about 80% of the copolymer of lactide and glycolide, based on the weight of the mixture is met by the ‘008 publication teaching the active agent present in an amount up to 40 wt% (claim 2) and where polymer system is taught to be present up to 25% (claim 9).  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.


	The ‘008 publication does not specifically teach poloxamer 338 (claim 1).
Regarding claims 1, the limitation of a composition comprising a biocompatible biodegradable polymer with TMC278 is met by the '103 publication teaching a formulation comprising TMC278 for long term prevention of HIV infection comprising intermittent administration (abstract) wherein the formulation is in the form of microspheres comprising poly(lactide-co-glycolide (page 10, lines 27-35).  The composition is taught to be administered as a solution and form a gel depot upon injection (page 10, lines 30-38, "one-piece device").
	Regarding claims 2-3, the limitation of wherein the device weights more than 100 mg or more than 500 mg is met by the ‘103 publication teaching a weekly doses of about 1.5 mg to about 350 mg (page 8, lines 30-35) wherein the device is taught to administer the drug for at least one week (page 3, lines 1-5) wherein the injection can be one injection every month (page 6, lines 5-10).  The ‘103 publication thus teaches the amount of active ingredient could be over the claimed device weight claimed (350 mg a week x 4 weeks in a month = 1400 mg for a monthly dose).
Rabin teaches non-adherence with medication is a critical limitation in current long-term treatment.  Implantable formulations of drug were taught to use biodegradable polymer PLGA combined with various drug loads.  Implantable medication can last two months or longer (abstract).  Drug depot formulations were taught to augment the impact of oral formulations; however drug depot injections are irreversible.  The use of implants bypass the major limitation of drug depot formulations, their irreversibility (page 
The ‘910 publication teaches poloxamers 188, 237, 338, 124 and 184 being used in formulations for delivery of nucleic acids (abstract).  The poloxamers are taught to enhance the delivery of the administration of active agent [0010].  Sustained release of the composition is taught [0116].
Based on the teachings of the ‘008 publication and the ‘103 publication, it would have been obvious to include the active agent TMC278 as taught by the '103 publication in the drug delivery device as taught by the '008 publication because the '103 publication teaches administration of TMC278 for the long term prevention of HIV infection (page 1, lines 5-10) and the ‘008 publication teaches controlled release of an active agent through the implantable device with uniform drug release [0001].  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success in using the drug of the ‘103 publication in the device of the ‘008 publication as the ‘008 publication teaches essentially any active agent can be incorporated with the polymer system to form a device [0054].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using the active agent of the '103 publication in the device of the ‘008 publication as the ‘008 publication teaches the device formed of PLGA and PEG [0104] and the ‘103 publication teaches TMC278 being administered in combination with PLGA and PEG (column 10, lines 30-35).  One of ordinary skill in the art at the time the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use poloxamer 338 as taught by the '910 publication in the formulation taught by the '008 publication because the '910 publication teaches specific poloxamers known to be used active agent delivery formulations (abstract).  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using poloxamer 338 in formulation taught by the '008 publication because the '008 publication teaches the water soluble to be selected from a list which includes poloxamers [0043] and the ‘910 publication teaches specific poloxamers that are known to be used in active agent delivery formulations (abstract, [0010], [0116]).
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0003008, WO 2006/106103, Rabin and US 2003/0206910 as applied to claims 1-3, 6-8, 13-14 and 17-18 above, and further in view of US 2002/0009493 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-3, 6-8, 13-14 and 17-18 are taught by the combination of the ‘008 publication, the ‘103 publication, Rabin and the ‘910 publication.  

The ‘493 publication teaches methods of administered active agents over a prolonged period of time using PLGA delivery systems wherein the PLGA polymer comprises 50% D,L-lactide or lactic acid and 50% glycolide or glycolic acid (claim 22).
One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using the specific PLGA taught by the ‘493 publication for the device taught by the combination of the ‘103 publication and the ‘008 publication as the '103 publication teaches the compositions comprise PLGA (page 10, lines 25-35) and the '496 publication and Rabin teach implants formed of PLGA (Rabin: abstract; ‘493: claim 22). The ‘103 publication teaches the desire for controlled release of the active agent over a prolonged period (page 10, lines 1-25) and the '493 publication teaches delivery systems for releasing and active agent over a prolonged period of time (abstract) and have low initial burst release [0007].  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success in using the active agent of the ‘103 publication in the delivery device of the ‘493 publication because the ‘103 publication teaches encapsulation of the active agent with PLGA (page 10, lines 27-35) and the ‘493 publication teaches the device includes the use of PLGA as the delivery system [0007] wherein a specific PLGA to be used is taught comprising 50% lactide and 50% glycolide (claim 22).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0003008, WO 2006/106103, Rabin and US 2003/0206910 as applied to claims 1-3, 6-8, 13-14 and 17-18 above, and further in view of US 7,256,234 (Applicant provided).
As mentioned in the above 103(a) rejection, all the limitations of claims 1-3, 6-8, 13-14 and 17-18 are taught by the combination of the ‘008 publication, the ‘103 publication, Rabin and the ‘910 publication.  
The combination of references does not specifically teach DMSO, poly(vinyl pyrrolidone) or a combination thereof (claim 15).
The ‘234 patent teaches a hybridized polymer matrix comprising PVP and dimethyl sulfoxide and at least one active substance.  The system is useful for preparing pharmaceutically active substances which are otherwise difficult to dissolve into a non-polar matrix (abstract).  It is important for the stability of the system both components are present (column 4, lines 50-60).  DMSO in the hybrid system possesses a very high solubility potential (column 6, lines 1-10).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the combination of PVP and DMSO as taught by the '234 patent in the implant taught by the combination of the '008 publication and the '103 publication because the ‘008 publication teaches various water-soluble polymers suitable for use include polyvinyl pyrrolidone [0043] and teaches additionally excipients such as dispersing agents, stabilizers and carriers may be used in the composition ([0068], [0071]) and the ‘234 patent teaches hybridized polymer matrix systems including PVP and DMSO (abstract).  One of ordinary skill in the art at the time the invention was made would be motivated to use the combination of PVP and DMSO in the implant taught by the '008 and '103 publications because the '234 patent teaches 

	Response to Arguments:
	Applicant’s arguments have been fully considered and are not deemed to be persuasive.
	Applicant argues the ‘103 publication, the ‘882 publication, Rabin and the ‘493 publication does not teach the minimally effective blood plasma level of TMC278 for at least 28 days as claimed.
	In response, the rejection over the ‘103 publication, the ‘882 publication, Rabin and the ‘493 publication is withdrawn.
	Applicant argues the examiner alleges the ‘008 publication (Gibson), the ‘103 publication (Baert), Rabin and the ‘910 publication (Nicol) would have motivated a person of ordinary skill to make the claimed device such that the person would have expected to produce a device that achieve a minimally effective blood plasma level of TMC278 for at least 28 days.
	In response, the ‘008 publication teaches a polymeric device formed of overlapping amounts of biodegradable polymer, active agent that may be an antiviral 
	Applicant argues data in the instant specification shows that poloxamer 338 containing devices demonstrated a more rapid absorption into plasma as compared to the controlled device and demonstrated amongst the highest performs for longer higher levels of TMC278 as compared to implantable devise including non-poloxamer release enhancing agents (e.g. DMSO, DMSO/PVP, polysorbate 90, vitamin E TPGS, DMPC and Cap-TMC-PEG).
	In response, Applicant has not compared the claimed invention to the closest subject matter that exists in the prior art. MPEP 716.02(e).  The ‘008 publication teaches a polymeric device for controlled release of an active agent using a biodegradable polymer, and active agent and a hydrophilic component being poloxamer.   Thus the prior art teaches the use of a poloxamer compound, however nd paragraph rejection above.
	Applicant argues it appears Examiner is requiring that Applicant compare a claimed device to on that might have been produced by modifying the ‘008 publication disclosure.  The Examiner has required Applicant to compare the claimed invention with a combination of polymers that allegedly is suggested by the cited art.  The Examiner improperly requires comparison of the results of the invention with the results of the invention.  The ‘008 publication reports on three implants none of which include poloxamer.  The ‘008 publication teaches poloxamer is taught as present up to 25% to 30wt%, which overlaps with the additive of the instant claims 10 to 30 wt%.  The ‘008 
	In response, the ‘008 publication exemplifies the use of a drug, PLGA and PEG implant material extruded into a rod where in the release rate overlaps with the claimed rate.  The ‘008 publication additionally teaches the use of PEG and poloxamer as hydrophilic component [0043] wherein the hydrophilic component facilitates uptake of water by the device and dissolution and release of the incorporated active agent avoiding a lag period and near zero order release kinetics [0046].  Applicant has not provided unexpected results compared the closest teaching the prior art, including comparing the hydrophilic components taught by the ‘008 publication which achieve the claimed release rate against the specifically claimed poloxamer 338 to demonstrate the poloxamer 338 demonstrates superior and unexpected result compared to the closest prior art.  Applicant has not compared the claimed poloxamer 338 to other hydrophilic components taught by the ‘008 publication, as is required to demonstrate unexpected results.
	Applicant argues the ‘493 publication and the ‘234 patent do not overcome the unexpected results presented.
	In response, Applicant’s arguments regarding unexpected results are addressed above when first reported.
Conclusion
	No claims are allowed.
Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613